Citation Nr: 0215216	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for palindromic 
rheumatism, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to May 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran and his representative 
appeared at a hearing at the RO in November 1999.   The Board 
remanded the case for additional development in December 
2000.  The case has been returned to the Board.

The veteran raised the issue of entitlement to a total rating 
based on individual unemployability in March 2000.  This 
issue is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran's palindromic rheumatism is manifested by the 
veteran's subjective complaints of constant pain, swelling, 
redness, decreased range of motion, and morning stiffness and 
objective findings of full range of motion of his joints 
without evidence of swelling or pain.  

2.  The medical evidence does not show symptoms of 
palindromic rheumatism productive of definite impairment of 
health, objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year or weight loss or anemia productive of severe 
impairment of health.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for palindromic rheumatism are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5002 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show that the veteran was treated 
during service for arthritic pain in the knees and ankles.  
Private medical records dated from 1955 to 1963 show 
treatment for and diagnoses of arthritic pains of the in the 
legs and arms, generalized arthritis and chronic rheumatoid 
arthritis.  A VA examination reveal mild rheumatoid arthritis 
by history; however, following lab work that was negative for 
rheumatoid arthritis, the diagnosis was probably gouty 
arthritis.  The RO, in a September 1971 rating decision, 
granted service connection for probably gouty arthritis and 
assigned a noncompensable evaluation under Diagnostic Code 
5017. 

An August 1988 VA rheumatology examination showed painful, 
swollen, and red joints with diagnoses of non-severe 
inflammatory arthritic changes and palindromic rheumatism.  
The RO, in an October 1988 rating decision, recharacterized 
the disability as palindromic rheumatism and granted a 20 
percent evaluation under Diagnostic Code 5002.

VA medical records from October 1994 to October 1996 show 
several complaints of back pain in 1995 with findings of disc 
space narrowing of the back.  These records noted the 
veteran's reported history of arthritis.

In August 1996, the veteran filed a claim requesting an 
increased evaluation for his palindromic rheumatism and the 
RO denied an increased rating in January 1997.

In a private orthopedic evaluation, dated in March 1997, Dr. 
J.J. Felix, M.D. reported that the veteran complained of 
severe pain in his neck and lumbosacral region, shoulders, 
forearms, elbows, wrists, knees, hips, and ankles; difficulty 
walking long distances, up and down stairs, and standing or 
sitting for prolonged periods; and inability to lift or push 
light objects.  On evaluation, Dr. Felix stated that there 
was crepitus in all motion accompanied by pain; severe muscle 
spasms in the paravertebral muscles of the cervical spine; 
tenderness and pain in range of motion of shoulders; 
difficulty in all bending movement of the lumbar spine; 
decoloration of the joints of the hands; swelling and 
tenderness of the hips, knees, and feet.  The diagnoses 
included palindromic rheumatism, degenerative osteoarthritis 
of the shoulders, degenerative joint disease of the knees, 
relapsing synovitis of all joints, and painful cervical and 
lumbar muscle spasms. 

A July 1997 VA medical record revealed that the veteran was 
seen complaining of persistent pain and swelling of his legs.  
It was noted that he had arthritis.

The RO, in an August 1997 rating decision, again denied an 
increased evaluation for palindromic rheumatism.  In a March 
1998 statement, the veteran requested reevaluation.

At a May 1998 VA joints examination, the veteran complained 
of mild ankle, knee cervical, and low back pain and daily 
stiffness.  He reported that he had acute attacks 
approximately four times per year lasting three to four days 
and that he treated them with medication, but that he did not 
seek treatment from a physician.  On evaluation, there was 
full and complete range of motion of all joints in the arms 
and legs with no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, heat, or 
abnormal or guarding movement.  His gait was normal.  A VA 
bone survey gave the impression of narrowing of L5-S1 
intervertebral disc space. 

VA medical records from July 1998 to October 1999 show that 
the veteran was seen complaining of back pain and general 
bone pain in July and September 1998.  It was noted that the 
veteran had a history of arthritis.  The diagnosis was 
osteoarthritis.  An October 1999 VA medical record noted 
complaints of swelling and tenderness in the left ankle.  The 
impression was left ankle pain.  

At a November 1999 VA examination, the veteran complained of 
morning stiffness for two to three hours and swelling of the 
ankles.  The veteran reported that he had had approximately 
five acute attacks in the past year of joint pain with 
swelling and redness in the hands, ankles, knees, low back 
and cervical joints and that he treated these attacks with 
Tylenol or natural home remedies.  On evaluation, there was 
moderate crepitus in the knees, mild crepitus in the 
shoulders and ankles, and positive patellar grinding in the 
knees.  There was no objective evidence of painful motion, 
effusion, redness, edema, heat, instability, tenderness, or 
weakness in the joints of the upper or lower extremities.  
Range of motion testing of the shoulders revealed flexion to 
110 degrees, abduction to 120 degrees, internal rotation to 
45 degrees, and external rotation to 90 degrees.  Range of 
motion testing of the elbows revealed flexion to 145 degrees 
and extension to 0.  Range of motion testing of the wrists 
revealed flexion to 80 degrees and extension to 70 degrees.  
Range of motion of the hips revealed flexion to 125 degrees, 
extension to 30 degrees, abduction to 25 degrees, adduction 
to 45 degrees, internal rotation to 50 degrees, and external 
rotation to 60 degrees.  Range of motion of the knees 
revealed flexion to 145 degrees and extension to 0.  Range of 
motion of the ankles revealed dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  The diagnosis was palindromic 
rheumatism.

At his hearing, the veteran testified that he has 
exacerbations of pain, swelling, redness, stiffness, and heat 
of several joints approximately four or five times per year 
requiring him to stay in bed for two to three days.  He 
stated that he could not afford private medical treatment and 
if he comes to a VA facility, he has to wait a long time to 
be seen.  He reported that his weight was stable and he has 
not been diagnosed as anemic.  The veteran also testified 
that he served as a volunteer pastor of a church congregation 
and he was pursuing courses to obtain a master's degree in 
counseling.

At a June 2002 VA joint examination, the veteran complained 
of decreased range of motion in the ankles, knees, back, 
shoulders, and hands along with swelling, redness, morning 
stiffness, and pain.  He denied weight loss, anemia, or 
general weakness.  Range of motion of the elbows revealed 
flexion to 140 degrees and extension to 0.  Range of motion 
of the wrists revealed flexion to 80 degrees and extension to 
70 degrees.  Range of motion of the hips revealed flexion to 
110 degrees, extension to 30 degrees, internal rotation to 50 
degrees, and external rotation to 25 degrees.  Range of 
motion of the knees revealed flexion to 130 degrees and 
extension to 0.  Range of motion of the ankle revealed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
There was no objective evidence of painful motion, effusion, 
redness, edema, heat, instability, tenderness, or weakness in 
the joints of the upper or lower extremities.  It was noted 
that the veteran had diffuse bilateral joint pain of all 
joints that was associated with palindromic rheumatism.  The 
examiner noted that although the veteran reported constant 
severe pain, he was able to function well in the hospital, 
walked without assistive devices, and was able to dress and 
undress himself.  He had full range of motion of all joints 
and there was no objective evidence of swelling or pain.  The 
examiner opined that the veteran should able to do light duty 
work and should be employable.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In the 
evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, 
is considered so that a report of a rating examination, and 
the evidence as a whole, may yield a current rating which 
accurately reflects all elements of disability, including the 
effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The U.S. Court of Appeals of 
Veterans Claims (CAVC) has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

According to 38 C.F.R. § 4.59, painful motion is an important 
factor of disability with any form of arthritis, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the identification.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 417 
(1995).

Here, the veteran's service-connected palindromic rheumatism 
is currently evaluated as 20 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5002, rheumatoid arthritis.  
Under Diagnostic Code 5002, rheumatic arthritis as an active 
process warrants a 20 percent rating when the diagnosis is 
well established and there are one or two exacerbations per 
year.  A 40 percent rating is warranted for the presence of 
symptoms productive of definite impairment of health, 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year.  A 60 percent rating requires symptoms such as 
weight loss and anemia that are productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times per year or a lesser number over a 
prolonged period.  A 100 percent rating requires 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

For chronic residuals of rheumatoid arthritis, limitation of 
motion is to be rated under the appropriate diagnostic codes 
for the specific joints involved.  Where the limitation of 
motion is noncompensable for the specific joint or joints 
involved, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Ratings 
for the active process are not to be combined with the 
residual ratings for limitation of motion.  The higher 
evaluation is to be assigned.  Id.

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to evaluation in excess of 20 percent for palindromic 
rheumatism.  The competent medical evidence does not show 
that his palindromic rheumatism was manifest by symptoms 
productive of definite impairment of health, objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times per year.  While 
a March 1997 private medical examination noted findings of 
pain, crepitus, and limitation of motion of joints due to 
palindromic rheumatism, Dr. Felix did not indicate that there 
was objective medical evidence of incapacitating 
exacerbations at least three times per year.  Moreover, the 
VA examinations in May 1998, November 1999, and June 2002 
found that, despite the veteran's complaints of pain, 
stiffness, and swelling and findings of crepitus in the 
shoulders, knees, and ankles, he had full range of motion of 
his joints.  Also, the VA examiners stated that there was no 
objective evidence of painful motion, effusion, redness, 
edema, heat, instability, tenderness, or weakness in the 
joints of the upper or lower extremities.  VA medical records 
during this period show occasional complaints of pain and 
swelling of some joints and the back, these records do not 
document incapacitating exacerbations of his palindromic 
rheumatism three times or more per year. 

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 20 percent.  These 
regulations are applicable in the instant case because the 
veteran's disability might be evaluated for limitation of 
motion, if the veteran had objective confirmation of 
limitation of motion.  Despite the veteran's subjective 
complaints, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of multiple joint pain which would warrant a 
schedular rating in excess of the 20 percent evaluation.  
There is no objective medical evidence to show that pain on 
movement of a joint, flare-ups of such pain, weakened 
movement, excess fatigability, incoordination, excess 
movement of a joint, or any other symptoms or clinical 
findings, results in any additional functional limitation to 
a degree that would support a rating in excess of 20 percent 
at this time.  As detailed above, the VA physicians who 
examined the veteran noted his complaints of multiple joint 
pain, but found little objective evidence of functional 
impairment on medical examination.  Therefore, the factors to 
be considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 
do not provide any basis for a rating in excess of 20 
percent.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his palindromic 
rheumatism.  Accordingly, the claim is denied.

Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

The record reflects that the RO determined that the veteran's 
palindromic rheumatism did not warrant consideration of an 
extraschedular rating.  Here, the Board concurs with the 
finding that the veteran's palindromic rheumatism is 
adequately compensated by the assigned schedular rating, and 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Moreover, there is no evidence 
that his palindromic rheumatism has resulted in frequent 
periods of hospitalization.

With respect to the issue of marked interference with 
employment, the Board notes that the veteran has contended 
that he is unemployable due to his palindromic rheumatism. 
The evidence in support of this contention includes the March 
1997 private medical statement.  The Board notes that in 
VAOGCPREC 6-96 (August 16, 1996), VA General Counsel stated 
that in determining whether a claim for a TDIU under 38 
C.F.R. § 4.16 is raised by the record, the primary 
consideration is whether the record contains assertions or 
evidence that the claimant is unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  Moreover, the General Counsel stated that in 
such instances where the appealed issue concerns entitlement 
to an increased rating for a service-connected disability, 
the Board would have jurisdiction to address as a component 
of the increased rating claim, the question of entitlement to 
a TDIU provided the claim is based solely upon the disability 
or disabilities which are the subject of the increased rating 
claim.  However, the RO specifically denied the issue of 
entitlement to a TDIU in the August 1997 rating decision and 
the veteran did not file a notice of disagreement with this 
issue.  Accordingly, it is not before the Board.

The Board also notes that the veteran indicated that he was 
capable of normal activities in between flare-ups as he is 
pursuing a master's degree and is a volunteer pastor at a 
church.  Additionally, at the June 2002 VA examination, the 
examiner opined that the veteran should be able to perform 
light duty and was employable.  Therefore, the Board finds 
that the evidence does not show marked interference with 
employment so as to warrant referral for extraschedular 
consideration.

VCAA

There was a significant change in the law during the pendency 
of this appeal in the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notification requirements.  The regulations 
implementing the VCAA were published on August 29, 2001.  
They apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to substantiate 
his claim by the statement of the case, a Board remand, 
multiple supplemental statements of the case, and an April 
2002 letter.  In particular, the April 2002 letter and the 
July 2002 supplemental statement of the case specifically 
advised the veteran of the duties and responsibilities of the 
both parties under the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   Here, the veteran was advised that he 
should submit information and evidence to support his claim 
to include names, locations, and addresses of medical records 
and treating physicians and that VA has a duty to assist the 
veteran by requesting this information from private and VA 
physicians as well obtaining evidence from Federal agencies, 
once the veteran advises that a Federal agency may have 
information.  The veteran provided information and 
authorizations to obtain medical evidence from two private 
physicians, Dr. Felix and Dr. Rodriguez.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record
shows that the RO has secured the veteran's service medical 
records and VA medical records and examinations.  Moreover, 
the veteran appeared at a hearing at the RO.  VA contacted 
the private physicians and requested private treatment 
records.  The physicians did not respond.  VA, by a June 2002 
letter, advised the veteran that Dr. Felix and Dr. Rodriguez 
did not respond.  In a June 2002 report of contact, the 
veteran advised that he had his records from Dr. Felix and 
would submit them.  However, no private medical records have 
been received.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  Accordingly, the Board finds that VA has satisfied its 
duties to notify and to assist.  Under the circumstances of 
this case, a further development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an increased evaluation for palindromic 
rheumatism is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

